UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                               No. 13-2415


MCELROY COAL COMPANY; CONSOLIDATION COAL COMPANY,

                Petitioners,

          v.

MIKEL C. TRADER; DIRECTOR, OFFICE OF WORKERS’ COMPENSATION
PROGRAMS, UNITED STATES DEPARTMENT OF LABOR,

                Respondents.



On Petition for Review of an Order of the Benefits Review Board.
(12-0658-BLA)


Submitted:   June 30, 2014                   Decided:   July 11, 2014


Before DUNCAN, KEENAN, and WYNN, Circuit Judges.


Petition denied by unpublished per curiam opinion.


William S. Mattingly, JACKSON KELLY PLLC, Morgantown, West
Virginia, for Petitioners. Heath M. Long, PAWLOWSKI, BILONICK &
LONG, Ebensburg, Pennsylvania; Jeffrey Steven Goldberg, Gary K.
Stearman, UNITED STATES DEPARTMENT OF LABOR, Washington, D.C.,
for Respondents.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

           McElroy    Coal    Company    and   Consolidation     Coal        Company

petition for review of the Benefits Review Board’s decision and

order affirming the administrative law judge’s award of black

lung benefits pursuant to 30 U.S.C. §§ 901-945 (2012).                          Our

review of the parties’ briefs and the record on appeal discloses

that the Board’s decision is based upon substantial evidence and

is without reversible error.            Accordingly, we deny the petition

for review for the reasons stated by the Board.                      McElroy Coal

Co. v. Trader, No. 12-0658-BLA (B.R.B. Sept. 24, 2013).                          We

dispense   with     oral     argument    because      the    facts     and    legal

contentions   are    adequately    presented     in    the   materials        before

this court and argument would not aid the decisional process.



                                                               PETITION DENIED




                                        2